Title: To Alexander Hamilton from Timothy Taylor, 11 April 1799
From: Taylor, Timothy
To: Hamilton, Alexander


          
            Sir,
            Danbury April 11th 1799—
          
          I have been Honored with your Orders of the 23rd 26th & 31 of March with the regulations & directions for the recruiting Service, that of the 23 through inatention at the Post office in New York was mailed for New Milford and sent from that office to me, which has occationed considerable delay, immediately upon receiving the letter I sent express to Lieut. Waters Clark, (who I proposed for my Adjutant,) with directions for him to notify the Officers of the Regiment to assemble yesterday the 10 Instant for the purpose of designating a sutable Officer for Paymaster and when convened they Unanimously made choice of Lieut. Truman Moseley for that appointment, but as he had to return to Southbury to procure bonds it was imposable to have them ready to be transmited with this letter, but shall fordward them by the first mail after they come to hand—I take the liberty to recommend Lieut. Waters Clark for the Adjutancy, Lieut. Truman Moseley for Paymaster, & Lieut. James Gorden Junr. for quartermaster, to the 13th Regiment—
          With Great respect & Consideration I have the Honor to be your Obedient Servant
          
            Timo. Taylor, Lt Colo. Comdr.
          
          Honble. A. Hamilton Esqr. Major & Inspector Genl.
        